On December 1,2004, the defendant was sentenced to the following: Count I: Twenty (20) years in the Montana Women’s Prison, with Ten (10) years suspended, for the offense of Criminal Possession of Dangerous Drugs, with Intent to Distribute, a felony; and Count II: Ten (10) years in the Montana Women’s Prison, all suspended to run concurrent to the suspended portion of Count I, for the offense of Forgery (Common Scheme), a felony. Defendant is parole ineligible until she has completed all available chemical dependency treatment as well as any other counseling and treatment recommended by the initial classification board.
On April 1, 2005, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Keithi Worthington. The state was represented by Bill Fullbright.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, hut also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that she understood this and stated that she wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 1st day of April, 2005.
DATED this 13th day of April, 2005.
Chairperson, Hon. Gary L. Day, Member, Hon. John Whelan and Member, Hon. Randal I. Spaulding.